EXHIBIT 10.6
2008 EMPLOYMENT AGREEMENT
          This 2008 EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered
into this 12th day of March, 2008 (the “Effective Date”), by and between
Toreador Resources Corporation, a Delaware corporation (the “Company”) and Nigel
J. Lovett (“Executive”) of the Company.
     A. The parties hereto intend that this Agreement shall become effective
upon the Effective Date.
     B. The Company currently employs Executive in an executive capacity with
the Company.
     C. The Company desires to continue its employment of Executive in an
executive capacity with the Company, and Executive desires to continue his
employment with the Company pursuant to the terms set forth in this Agreement.
     D. The Company and Executive desire to set forth in writing the terms and
conditions of their agreement and understandings with respect to the continued
employment of Executive.
     E. This Agreement is a condition of Executive’s continued employment and is
ancillary thereto.
     NOW, THEREFORE, in consideration of the mutual premises and covenants set
forth in this Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
SECTION 1
DEFINITIONS
          (a) “Annual Base Salary” shall mean Executive’s gross annual salary
before any deductions, exclusions or any deferrals or contributions under any
Company plan or program of the Company, but excluding bonuses, incentive
compensation, employee benefits or any other non-salary form of compensation.
          (b) “Cause” shall mean (i) Executive’s commission of a dishonest or
fraudulent act in connection with Executive’s employment, or the
misappropriation of Company property; (ii) Executive’s conviction of, or plea of
nolo contendere to, a felony or crime involving dishonesty; (iii) Executive’s
inattention to duties, unsatisfactory performance, or failure to perform
Executive duties hereunder, provided in each case the Company gives Executive
written notice and thirty (30) days to correct Executive’s performance to the
Company’s satisfaction; (iv) a substantial failure to comply with the Company’s
policies; (v) a material and willful breach of Executive’s fiduciary duties in
any material respect, provided in each case the Company gives Executive written
notice and thirty (30) days to correct; (vi) Executive’s failure to comply in
any material respect with any legal written directive of the Board of Directors
of the Company (the “Board”); or (vii) any act or omission of Executive which is
of substantial detriment to the Company because of Executive’s intentional
failure to

-1-



--------------------------------------------------------------------------------



 



comply with any statute, rule or regulation, except any act or omission believed
by Executive in good faith to have been in or not opposed to the best interest
of the Company (without intent of Executive to gain, directly or indirectly, a
profit to which Executive was not legally entitled). Any determination of
whether an Executive should be terminated for Cause pursuant to this Agreement
shall be made in the sole, good faith discretion of the Board of Directors, and
shall be binding upon all parties affected thereby.
          (c) “Change in Control” means any one of the following, except as
otherwise provided herein: (i) during any period of two (2) consecutive years,
individuals who, at the beginning of such period constituted the entire Board,
cease for any reason (other than death) to constitute a majority of the
directors, unless the election, or the nomination for election, by the Company’s
stockholders, of each new director was approved by a vote of a least a majority
of the directors then still in office who were directors at the beginning of the
period; (ii) any person or group of persons (i.e., two or more persons agreeing
to act together for the purpose of acquiring, holding, voting or disposing of
equity securities of the Company (other than any “group” deemed to exist by
virtue of aggregating the number of securities beneficially owned by any or all
of the current directors of the Company (and the “Affiliates” of such directors,
as that term is defined below) serving as such as of May 19, 2005 (collectively,
the “Exempt Group”)) together with his or its Affiliates, becomes the beneficial
owner, directly or indirectly, of 50.1% or more of the voting power of the
Company’s then outstanding securities entitled generally to vote for the
election of the Company’s directors; (iii) the merger or consolidation of the
Company with or into any other entity if the Company is not the surviving entity
(or the Company is the surviving entity but voting securities of the Company are
exchanged for securities of any other entity) and any person or group of persons
(other than the Exempt Group), together with his or its Affiliates, is the
beneficial owner, directly or indirectly, of 50.1% or more of the surviving
entity’s then outstanding securities entitled generally to vote for the election
of the surviving entity’s directors; or (iv) the sale of all or substantially
all of the assets of the Company or the liquidation or dissolution of the
Company. For purposes of this Section 1(c), the term “Affiliate” with respect to
any person shall mean any person who directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified. Notwithstanding the foregoing provisions of this
Section 1(c), in lieu of the foregoing definition and to the extent necessary to
comply with the requirements of Section 409A of the Code, the definition of
“Change in Control” shall be the definition provided for under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
or other guidance issued thereunder.
          (d) “Disability” shall mean a physical or mental condition which, in
the judgment of the Board (excluding Executive, if applicable) prevents
Executive from performing the essential functions of Executive’s position with
the Company, even with reasonable accommodation, for a period of not less than
ninety (90) consecutive days.
          (e) “Good Reason” shall mean (i) failure to elect or reelect or
otherwise to maintain Executive in the office or the position, or a
substantially equivalent office or position, of or with the Company (or any
successor thereto by operation of law or otherwise), as the case may be, which
Executive holds at the Effective Date; (ii) (A) a significant adverse change in
the nature or scope of the authorities, powers, functions, responsibilities or
duties attached to the position with the Company which Executive holds at the
Effective Date, or (B) a reduction in

-2-



--------------------------------------------------------------------------------



 



Executive’s Annual Base Salary set forth in Section 2(b) received from the
Company and the annual bonus opportunity available to Executive for the year in
which the termination occurs under the Company’s then existing bonus program
applicable to Executive, any of which is not remedied by the Company within
thirty (30) calendar days after receipt by the Company of written notice from
Executive of such change, reduction or termination, as the case may be;
(iii) the Company relocates its principal executive offices (if such offices are
the principal location of Executive’s work), or requires Executive to have his
or her principal location of work changed, to any location that, in either case,
is in excess of twenty-five (25) miles from the location thereof at the
Effective Date; or (iv) without limiting the generality or effect of the
foregoing, any material breach of this Agreement by the Company or any successor
thereto which is not remedied by the Company within thirty (30) calendar days
after receipt by the Company of written notice from Executive of such breach.
          (f) “Incentive Plan” shall mean the Toreador Resources Corporation
2005 Long-Term Incentive Plan (or any successor plan thereto).
          (g) “Subsidiary” shall mean an entity in which the Company directly or
indirectly beneficially owns 50% or more of the outstanding voting stock or
other voting equity thereof.
          (h) “Voluntary Resignation” shall mean any termination of Executive’s
employment with the Company upon such Executive’s own initiative, including
Executive’s retirement other than termination of Executive’s employment for Good
Reason which shall not be deemed a “Voluntary Resignation” for purposes of this
Agreement.
SECTION 2
COMPENSATION AND BENEFITS
          (a) Duties. Executive’s title is President and Chief Executive Officer
and Executive will report directly to the Board. Executive shall faithfully,
diligently and to the best of his ability perform such duties as are customarily
performed by such officers of companies of similar size and in the same industry
as the Company, together with such other duties as are mutually agreed by
Executive and the Board of the Company from time to time (which duties shall be
consistent with his titles and positions as set forth above), and shall devote
substantially all of his business time to the management of the business of the
Company. Executive shall perform Executive’s duties principally at the principal
place of business of the Company located in Dallas, Texas or such other location
as is consented to by Executive, with such travel to such other locations from
time to time as Executive reasonably determines to be appropriate for the
discharge of his duties or as the Board may prescribe. Without limiting the
foregoing, such duties shall, at the request of the Board, include serving as an
officer or director of any subsidiary of the Company, without compensation. For
services as an officer and employee of the Company, Executive shall be entitled
to the full protection of the applicable indemnification provisions of the
Certificate of Incorporation and Bylaws of the Company to the fullest extent
permitted by law, which indemnification shall remain effective after termination
of the Agreement with respect to Executive’s actions and inaction during the
term hereof.

-3-



--------------------------------------------------------------------------------



 



          (b) Annual Base Salary. Executive’s Annual Base Salary is $360,000.
This amount will be subject to applicable deductions and withholding. From time
to time, but no less than annually, the Annual Base Salary shall be subject to
review by the Board, and any adjustment shall be subject to the approval of
Executive. In the event the Annual Base Salary is adjusted, such adjusted Annual
Base Salary shall be payable to Executive under this Agreement and in accordance
with the pay practices of the Company for that fiscal year and each subsequent
fiscal year (unless adjusted in the future pursuant to this paragraph), provided
that no downward adjustment shall be made without Executive’s consent.
          (c) Vacation. For each calendar year during which Executive is
employed by the Company, Executive shall be entitled to four (4) weeks of paid
vacation, to be taken in accordance with the Company’s policy then in effect.
Such vacations shall be taken at such times as are consistent with the
reasonable business needs of the Company.
          (d) Bonus Plan. Executive shall be a participant in the Company’s
annual bonus plan subject to the attainment of performance objectives and other
provisions of such plan in effect each year of this Agreement.
          (e) Equity Awards. During his employment during the term of this
Agreement, Executive shall receive, subject to approval of the Company’s
Compensation Committee and the terms and conditions of the Incentive Plan and
any applicable award agreement, the following equity incentive awards:
               (i) A grant of (A) twenty thousand (20,000) shares of Common
Stock (as such term is defined in the Incentive Plan) on January 25, 2009,
provided Executive is employed by the Company on such date; (B) thirty thousand
(30,000) shares of Common Stock on January 25, 2010, provided Executive is
employed by the Company on such date; and (C) forty thousand (40,000) shares of
Common Stock on January 25, 2011, provided Executive is employed by the Company
on such date. Should Executive submit his Voluntary Resignation or be terminated
for Cause or because of his death or Disability, the balance of the shares not
awarded as of such termination of employment shall not be awarded.
Notwithstanding anything to the contrary contained herein, any shares to be
awarded pursuant to this Section 2(e)(i) shall be immediately awarded to
Executive, in accordance with, and subject to any limitations contained within
the Incentive Plan, in the event (A) Executive’s employment with the Company is
terminated by the Company for any reason other than Cause; (B) Executive resigns
for Good Reason; or (C) a Change in Control occurs during the Employment Term
and, following such Change in Control, (1) Executive’s employment is terminated
without Cause; (2) Executive is demoted from the positions of Chief Executive
Officer and President; or (3) Executive’s authorities, powers, functions,
responsibilities or duties attached to Executive’s position with the Company
which Executive holds at the Effective Date are materially reduced.
               (ii) A grant of one hundred thousand (100,000) shares of
Restricted Stock (as such term is defined in the Incentive Plan) as soon as
administratively practicable following the Effective Date and subject to the
Company’s stockholder’s approval of an increase in authorized shares available
for awards under the Incentive Plan (including, without limitation, approval of
increases in the individual grant limitations set forth in the Incentive Plan),
which

-4-



--------------------------------------------------------------------------------



 



shall vest equally over three years, beginning on the first anniversary of the
date of grant of such award.
               (iii) A grant of options to purchase one hundred thousand
(100,000) shares of Common Stock, with an exercise price equal to the fair
market value of the Common Stock on the date of grant and subject to vesting
equally over three years, beginning on the first anniversary of the date of
grant. Such options shall be a combination of “incentive stock options” (within
the meaning of Section 422 of the Code), to the extent permissible under the
Code, and nonqualified stock options.
          (f) Benefit Plans. During his employment pursuant to this Agreement,
subject to eligibility requirements and applicable employee contributions, and
except as otherwise expressly provided in this Agreement, Executive shall be
entitled to participate in the Company sponsored employee benefit plans, pension
plans, 401(k) plans, medical benefit plans, group life insurance plans,
hospitalization plans, or other employee welfare plans that the Company may
adopt for employees generally from time to time during Executive’s employment
pursuant to this Agreement, and as such plans may be modified, amended,
terminated, or replaced from time to time. In addition, Executive shall receive
such other compensation as the Board of the Company (or a committee thereof
designated by the Board) may from time to time determine to pay Executive
whether in the form of bonuses, stock options, incentive compensation or
otherwise. Notwithstanding anything to the contrary contained herein, the
Company retains the right to amend, modify or terminate any of its employee
benefit plans, policies or programs at any time.
          (g) Fringe Benefits. During his employment pursuant to this Agreement,
and except as otherwise provided in this Agreement, Executive shall be entitled
to participate on substantially the same terms and conditions in the Company
sponsored fringe benefits generally provided to similarly situated personnel,
such as sick pay.
          (h) Reimbursement of Expenses. The Company shall reimburse Executive
for all reasonable out-of-pocket expenses incurred by Executive in the course of
his duties, upon presentation of appropriate documentation of such costs as and
when required by and to the satisfaction of the Company, on a basis that is
consistent with the Company’s past practices.
          (i) Withholding and Payroll Taxes. The payment of any Annual Base
Salary and bonus or other amounts to Executive as provided hereunder or
otherwise shall be subject to applicable withholding and payroll taxes and such
other deductions as may be required by law or under any of the Company’s
policies or plans from time to time in effect.
SECTION 3
SEVERANCE RIGHTS
          (a) Interest. Without limiting the rights of Executive at law or in
equity, if the Company fails to make any payment or provide any benefit required
to be made or provided under this Section 3 on a timely basis, the Company will
pay interest on the amount or value thereof at an annualized rate of interest
equal to the so-called composite “U.S. prime rate” as quoted from time to time
during the relevant period in the Money Rate Section of the edition of

-5-



--------------------------------------------------------------------------------



 



The Wall Street Journal delivered in Dallas, Texas, plus 2%. Such interest will
be payable with the applicable payment or benefit. Any change in such prime rate
will be effective on and as of the date of such change.
          (b) Continued Benefits. A termination of Executive’s employment with
the Company will not affect the rights that Executive may have pursuant to any
agreement, policy, plan, program or arrangement of the Company or any of their
Subsidiaries providing employee benefits, which rights shall be governed by the
terms thereof, except if Executive is entitled to and is receiving the severance
benefits contemplated by this Agreement, Executive shall not be entitled to also
receive severance compensation under any other severance plan or policy of the
Company.
          (c) Resignation from Positions. Immediately upon Executive’s
termination of employment with the Company for any reason, Executive will resign
as an officer and employee of the Company and as a member of the Board of the
Company and of the board of directors of each subsidiary of the Company and from
all other positions with the Company and its Subsidiaries. The Company’s
obligations to Executive under this Section 3 are conditioned on Executive
furnishing such resignations and on Executive executing the release in the form
attached hereto as Exhibit A. Notwithstanding the foregoing, nothing herein
shall prevent the remaining members of the Board from re-electing Executive as a
member of the Board following such resignation, nor shall anything herein
prevent Executive from serving as a member of the Board following such
re-election.
          (d) Termination of Employment. Either party may terminate Executive’s
employment with the Company at any time, without notice and for any reason;
provided, however:
               (i) Termination for Cause or Due to Voluntary Resignation or
Disability. If during the Employment Term, the Company terminates Executive’s
employment with the Company for Cause or Executive terminates his employment due
to his Voluntary Resignation or Disability, the Company shall have no further
obligation to Executive under this Agreement except to pay his Annual Base
Salary and earned but unused vacation through his date of termination, on or
before the next regularly scheduled pay-date after termination and to perform
such other obligations as imposed by law.
               (ii) Termination without Cause or for Good Reason. If during the
Employment Term, the Company terminates Executive’s employment without Cause or
Executive terminates his employment with the Company for Good Reason, then the
Company, provided that Executive executes and timely provides a release and
covenant not to sue in a form reasonably satisfactory to the Company (in the
form attached hereto as Exhibit A), shall pay to Executive the following:
                    A. An amount equal to Executive’s Annual Base Salary earned
through the date of termination of employment with the Company and a lump sum
payment for any accrued and earned, but unused, vacation shall be paid to
Executive on or before the next regularly scheduled pay-date after the effective
date of the termination.

-6-



--------------------------------------------------------------------------------



 



                    B. Severance payments equal to, in the aggregate, two
(2) years of Executive’s Annual Base Salary then in effect (reduced by any
required withholding) in twenty-four (24) equal installments on the first pay
day of each month following Executive’s termination (each such date being
referred to herein as a “Severance Pay Date”), beginning on the first pay day of
each month following the month in which such termination occurs. If Executive is
eligible to receive severance payments under this Section 3(d)(ii), then such
severance payments shall continue to be paid to Executive regardless of the fact
that the Agreement terminates following commencement of such payments; provided,
however, that in the event of Executive’s death prior to the receipt of all
payments, any remaining payments shall be made to Executive’s estate. Each
payment made on a Severance Pay Date shall be treated as a separate payment for
purposes of Section 409A of the Code.
                    C. If, on the date of termination, the Company sponsors a
medical plan for the benefit of the eligible employees and if Executive is
eligible for and elects continuation coverage under such medical plan, then the
Company agrees to pay the same portion of Executive’s individual premiums for
such coverage as the portion of said premiums that the Company paid for
Executive immediately prior to his termination of employment, until the earlier
of: (i) the last day of the twenty-fourth (24th) month following Executive’s
termination of employment or (ii) the date Executive’s coverage under the
Company’s United States medical plan terminates for any reason. Thereafter, if
Executive is eligible and wishes to continue his continuation coverage and the
maximum applicable continuation coverage period has not expired, Executive may
continue such coverage, provided, however, Executive shall be solely responsible
for payment of the entire premium for such coverage. All benefits (other than
those with respect to which continuation is required by law) under this
Section 3(d)(ii)C. shall cease no later than the death of Executive. To the
extent any benefits provided under this Section 3(d)(ii)C. are otherwise taxable
to Executive, such benefits shall, for purposes of Section 409A of the Code, be
provided as separate monthly in-kind payments of those benefits, and to the
extent those benefits are subject to and not otherwise except from Section 409A
of the Code, the provision of the in-kind benefits during one calendar year
shall not affect the in-kind benefits to be provided in any other calendar year.
                    D. The payments provided in this Section 3(d)(ii) shall
represent the sole remedy for any claim Executive may have arising out of
termination of this Agreement by the Company without Cause or by Executive for
Good Reason.
               (iii) Death. Executive’s employment under this Agreement shall
terminate immediately upon the death of Executive. If during the Employment Term
such termination occurs, Executive’s designated beneficiary, or his personal
representative, shall receive the payments and benefits described below from the
Company:
                    A. Executive’s unpaid Annual Base Salary earned through the
date of termination and a lump sum payment for any earned but unused vacation
shall be paid on or before the next regularly scheduled pay-date after
termination.
                    B. An amount equal to the pro-rata portion of any bonus that
would have been payable to Executive under the Company’s annual bonus plan then
in effect, as

-7-



--------------------------------------------------------------------------------



 



provided in Section 2(d), if Executive had remained employed for the full year,
shall be paid within the time period prescribed by such plan.
                    C. Benefits will continue for Executive’s spouse and
eligible dependents in accordance with the Company’s policy, the terms of the
applicable plans, and as required by law.
SECTION 4
SIX MONTH HOLD BACK; TAX DISCLOSURE
          (a) To the extent (i) any payments to which Executive becomes entitled
under this Agreement, or any agreement or plan referenced herein, in connection
with Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code, and (ii) Executive is deemed
at the time of such termination of employment to be a “specified employee” under
Section 409A of the Code, then such payment or payments shall not be made or
commence until the earliest of: (x) the expiration of the six (6) month period
measured from the date of Executive’s “separation from service” (as such term is
defined in the Final Treasury Regulations under Section 409A of the Code and any
other guidance issued under Section 409A of the Code) with the Company, and
(y) the date of Executive’s death following such separation from service. During
any period that payment or payments to Executive are deferred pursuant to the
foregoing, Executive shall be entitled to interest on the deferred payment or
payments at a per annum rate equal to the highest rate of interest applicable to
six (6) month money market accounts offered by the following institutions:
Citibank N.A., Wells Fargo Bank, N.A., or Bank of America, on the date of such
“separation from service.” Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this Section 4
(together with accrued interest thereon) shall be paid to Executive or
Executive’s beneficiary in one lump sum.
          (b) Executive has reviewed with Executive’s own tax advisors the tax
consequences of this Agreement and the transactions contemplated hereby.
Executive is relying solely on his tax advisors and not on any statements or
representations of the Company or any of their agents and understands that
Executive (and not the Company) shall be responsible for Executive’s own tax
liability that may arise as a result of this Agreement or the transactions
contemplated hereby, except as otherwise specifically provided in this
Agreement.
          (c) The Company shall include the provisions of this Agreement in its
own review of the applicability of Section 409A of the Code. If, upon review,
amendment of this Agreement could result in Executive not being subject to
payment of interest and tax penalty under Section 409A, the Company will amend
this Agreement in order to avoid such interest and tax penalty provided that the
Company determines, in its reasonable discretion, that such amendment can be
implemented without additional cost to the Company, other than immaterial
administrative costs.

-8-



--------------------------------------------------------------------------------



 



SECTION 5
VESTING OF STOCK OPTIONS, RESTRICTED STOCK
          Vesting of any long-term incentive grants and awards resulting from
employment terminations, regardless of the reason for or date of such
termination, shall be governed by the Incentive Plan and any grant or award
agreements and shall not be affected by the terms of this Agreement.
Notwithstanding the foregoing, any of the awards made to Executive pursuant to
Section 2(e)(ii) and 2(e)(iii) above shall become one hundred percent (100%)
vested in the event a Change in Control occurs during the Employment Term and,
following such Change in Control, (A) Executive’s employment is terminated
without Cause; (B) Executive is demoted from the positions of Chief Executive
Officer and President; or (C) Executive’s authorities, powers, functions,
responsibilities or duties attached to Executive’s position with the Company
which Executive holds at the Effective Date are materially reduced.
SECTION 6
AT-WILL EMPLOYMENT
          The parties hereto acknowledge that Executive’s employment with the
Company is and shall continue to be at-will, as defined under applicable law. If
Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments or benefits, other than as provided by this Agreement
or as may otherwise be available in accordance with the terms of the Company’s
employee plans and written policies in effect at the time of termination.
SECTION 7
EXPIRATION OF AGREEMENT
          Unless earlier terminated as provided in this Agreement or unless
extended as provided in this Section 7, this Agreement shall terminate on
December 31, 2010 (the “Employment Term”); provided, however, that except as
otherwise set forth in this Section 7, the parties’ respective rights and
obligations under Sections 3(b), 3(c), 3(d), 7, 9, 10, 11, and 12, as well as
any other unpaid obligation (whether such payment is to be made in cash or
securities) of the Company hereunder (including but not limited to sections or
subsections of this Agreement not specifically listed above), will survive any
termination or expiration of this Agreement or the termination of Executive’s
employment for any reason whatsoever.
          Upon the expiration of the Employment Term, Executive and the Company
may, but shall be under no obligation to, negotiate terms and conditions of any
subsequent term of employment. In the event, however, that Executive remains in
the employ of the Company after the Employment Term expires, then (i) the terms
of this Agreement shall not be applicable, (ii) Executive shall be an
employee-at-will subject to the benefits, programs, and policies of the Company
then in effect, and (iii) either party may terminate the employment relationship
at any time with or without Cause.
SECTION 8
NO OBLIGATION TO MITIGATE
          (a) Executive is under no obligation to mitigate damages in the amount
of any payment provided herein by seeking other employment or otherwise.

-9-



--------------------------------------------------------------------------------



 



          (b) The amount of any payment provided herein shall not be reduced,
offset or subject to recovery by the Company by reason of any compensation
earned by Executive as the result of Executive’s employment by another employer
after the termination date of Executive’s employment with the Company.
Notwithstanding the foregoing, this Section 8 shall not limit the Company’s
ability to enforce any non-competition agreement with Executive.
SECTION 9
BREACH OF AGREEMENT
     The prevailing party in any legal proceeding based upon this Agreement or
the Release Agreement shall be entitled to reasonable attorneys’ fees and court
costs, in addition to any other recoveries allowed by law.
SECTION 10
ASSIGNMENT, SUCCESSORS
          (a) Without limiting the rights of Executive as provided in Section 3
hereof, the Company shall require any successor to or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) of all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance reasonably satisfactory to Executive, to expressly and
unconditionally assume and agree to perform this Agreement.
          (b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devises and legatees. If Executive dies while
any amounts are payable hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee or, if there is no such
designee, to Executive’s estate.
          (c) This Agreement is personal to Executive and without the prior
written consent of the Board shall not be assignable by Executive except by will
or the laws of descent and distribution.
SECTION 11
NOTICE
          Any notices or other communications required or permitted under, or
otherwise in connection with, this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or upon confirmation of
receipt when transmitted by facsimile transmission (but only if followed by
transmittal by national overnight courier or hand delivery on the next Business
Day) or upon receipt after dispatch by registered or certified mail, postage
prepaid, or on the next Business Day if transmitted by national overnight
courier, in each case addressed as follows:

-10-



--------------------------------------------------------------------------------



 



          (i) If to the Company, to:
Toreador Resources Corporation
13760 Noel Road, Suite 1100
Dallas, TX 75240
Attention: Chairman of the Board
Telephone No.: (214) 559-3933
Facsimile No.: (214) 559-3945
          with a mandated copy to:
Haynes and Boone, LLP
901 Main Street, Suite 1300
Dallas, Texas 75202
Attention: Janice V. Sharry
Telephone No.: (214) 651-5000
Facsimile No.: (214) 200-0676
          (ii) if to Executive, to the address set forth for Executive on the
signature page hereof.
SECTION 12
MISCELLANEOUS
          (a) No provisions of this Agreement may be modified, waived or
discharged except in a writing signed and dated by Executive and the Company. No
waiver by any party at any time of any breach by another party of, or compliance
with, any condition or provision of this Agreement shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or any prior or
subsequent time.
          (b) This Agreement reflects the entire agreement of the parties with
respect to its subject matter, and supersedes all previous agreements, promises,
and representations, including, but not limited to, any terms, conditions or
agreements set forth in the Employment Agreement by and between the Company and
Executive dated as of January 25, 2007. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
          (c) This Agreement shall be governed and construed in all respects in
accordance with the internal laws of the State of Texas (without giving effect
to principles of conflicts of laws). All references to sections of the Code or
regulations issued thereunder shall be deemed also to refer to any successor
provisions to such sections or regulations.
          (d) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

-11-



--------------------------------------------------------------------------------



 



          (e) This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
          (f) Each party hereto has participated in the preparation and drafting
of this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. Executive acknowledges that he has read and
understands this Agreement, that Executive has had sufficient time and
opportunity to consult with counsel regarding this Agreement, and that Executive
has entered into this Agreement voluntarily and without coercion.
* * * * *

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

            Toreador Resources Corporation
      By:   /s/ John Mark McLaughlin         Name:   John Mark McLaughlin       
Title:   Chairman of the Board     

     
EXECUTIVE:
     
/s/ Nigel Lovett
   
 
   
Nigel Lovett (Signature)
   
13760 Noel Road, Suite 1100
   
 
   
Dallas, TX 75240
   
 
   
214-202-1957
   
 
   

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AGREEMENT
     This Release is made pursuant to Paragraph (g) of Section 3 of the 2008
Employment Agreement dated [DATE OF EMPLOYMENT AGREEMENT], (“Employment
Agreement”), in consideration for and as condition precedent to the receipt of
benefits to be paid to Executive pursuant to Section 3 of the Employment
Agreement.
     In consideration of the Severance payments the Company is paying to
Executive pursuant to Section 3 of the Employment Agreement, by signing below,
the undersigned Executive hereby releases all claims against the Company, as
those terms are defined in the Employment Agreement, and their affiliates,
successors and assigns, and their respective agents, officers, shareholders,
directors, partners, employees, representatives and attorneys, (“Releasees”),
arising out of Executive’s employment with Releasees, and any of them.
     Release and Discharge of Claims. Executive hereby irrevocably and
unconditionally releases and discharges from any and all claims, liabilities,
obligations, promises, causes of actions, actions, suits, or demands, of
whatsoever kind or character, known or unknown, suspected to exist or not
suspected to exist, anticipated or not anticipated, arising from or relating to
any agreements or arrangements between Executive and any of the Releasees,
whether as an employee, consultant or otherwise, or the termination of such
agreements or arrangements (“Claims”). Such Claims include, but are not limited
to the following: claims based upon employment discrimination or harassment of
any kind or nature; claims based upon any violation of Releasees’ policies,
procedures or regulations; claims of any kind based upon any actual or implied
agreement, contract, promise, written or oral statement of any kind whatsoever
between Executive and any of the Releasees or the alleged breach thereof; claims
based upon alleged violation of the Texas Labor Code, Title 7 of the Civil
Rights Act of 1964 as amended, the United States and/or Texas Constitutions, the
Americans With Disabilities Act, and the Age Discrimination in Employment Act,
the Older Workers Benefits Protection Act; claims based upon Federal and State
wage and hour laws; any State and Federal tort or common law claims; and claims
based on any other State and Federal statutes or laws. Notwithstanding the
above, Claims does not include any claims arising out of any Company sponsored
employee benefit plans (other than any severance arrangements (but excluding the
Employment Agreement) between the Company and Executive. Executive covenants and
agrees not to file, sue or assert any claims against Releasees in connection
with any of the above-mentioned Claims. Executive acknowledges and agrees that
s/he is aware that s/he may hereafter discover claims which presently exist, but
which are presently unknown or unsuspected, or may discover facts in addition to
or different from those which s/he now knows or believes to be true as to the
matters released herein. Nevertheless, it is Executive’s intention, through this
Release, to fully, finally and forever release all such matters, and all claims
related thereto, which do now exist. In entering into this Release, Executive
does not rely upon any statement, representation or promise of any other party
hereto or any other person or entity, except as expressly stated in this
Release.
     No Waiver of Future Claims. Executive acknowledges that this Release does
not release claims which do not exist as of the date of signature hereof.

Release-1-



--------------------------------------------------------------------------------



 



     Review and Revocation Periods. Executive may take twenty-one (21) days to
review and consider this agreement. Executive has the right to, and is
encouraged to, consult with legal counsel regarding this agreement. Executive
has seven (7) days from the date on which Executive signs this agreement in
which to revoke this agreement. To be effective, any such revocation must be in
writing delivered to Chairman of the Board at the Company, Toreador Resources
Corporation, 13760 Noel Road, Suite 1100, Dallas, TX 75240, before midnight on
the seventh (7th) day after the date of Executive’s signature on this agreement.
The Company’s obligation to provide any benefits pursuant to Section 3 of the
Employment Agreement does not become final and binding until the expiration of
the seven (7) day revocation period and so long as this Release has not been
revoked during such period.
     Voluntary Agreement. Executive acknowledges that s/he has read and
understands this agreement, has been given a reasonable time to review it, has
been advised to and has had the opportunity to consult with counsel and in fact
has consulted counsel regarding this agreement, and has entered into this
agreement voluntarily and without coercion.
Dated: March 12, 2008

         
 
       
 
         
 
  [Nigel Lovett]    

Release-2-